 Case 2:19-cr-00375-ODW Document 33 Filed 06/17/20 Page 1 of 4 Page ID #:109




 1                                                                                         O
 2
 3
 4
 5
 6
                                          AMENDED
 7
 8
                         United States District Court
 9
                         Central District of California
10
      UNITED STATES OF AMERICA                    Case № 2:19-cr-00375-ODW-1,2
11
                         Plaintiff,                ORDER GRANTING IN PART
12
                  vs.                             GOVERNMENT’S EX PARTE
13
                                                  APPLICATION FOR
14
      MATTHEW NOEL TUMAMBING,                     SUPPLEMENTAL FINDINGS FOR
15
      And KELLIE DIAN TUMAMBING                   CONTINUANCE OF TRIAL DATE
16
                    Defendants.                   AND FINDINGS OF EXCLUDBLE
17
     _______________________________              TIME PERIODS UNDER SPEEDY
18
                                                  TRIAL ACT
19
20
           Defendants are charged with bank fraud in violation of 18 U.S.C 1344(2). The
21
     Indictment was filed approximately a year ago. Since that time the entire world has
22
     been fighting a deadly pandemic which has altered life across the globe. This most
23
     certainly includes the courts. We are currently under a national and California state of
24
     emergency. The Governor has cautioned against gatherings of 10 or more persons in
25
     an effort to reduce the rate of infection. In response, the courts have suspended some
26
     operations, most noticeably jury trials and grand jury empaneling. While many states
27
     have “reopened” as have many counties in California, the rate of infections in Los
28
 Case 2:19-cr-00375-ODW Document 33 Filed 06/17/20 Page 2 of 4 Page ID #:110




 1   Angeles County continues seemingly unabated. Bureau of Prisons facilities are not
 2   immune from the effects of the COVID-19 spread. Because they are not suited for
 3   social distancing without widespread restrictions on inmate movement, they, like
 4   nursing homes have been especially hard hit. Several times a week the court receives
 5   requests from incarcerated persons seeking release due to their concerns about
 6   contracting the virus.1
 7            On June 8, 2020 the Court entered a sua sponte order continuing the trial in this
 8   matter to March 2, 2021. That Order set forth the reason the Court has concluded that
 9   “interest of justice” considerations warranted excluding the time from July 21, 2020 to
10   March 2, 2021 under 18 U.S.C. 3161(h)(7)(A). The government has now moved ex
11   parte to supplement that Order with a fuller recitation of the emergency conditions
12   which made the Order necessary. It appears Defendants have construed the
13   government’s motion as one to continue the trial to March 2021. That is not the case.
14   The Court has already ordered the continuance. The government merely seeks to
15   provide a more complete picture of the current situation and the incremental steps
16   which have made the lengthy continuance unavoidable.
17            Though the issue of the trial continuance has already been decided it appears
18   Defendants are using this as an opportunity to voice opposition to the court’s June 8,
19   2020 Order. That opposition is essentially based on a presentation Chief Judge
20   Carney made during an FBA webinar during which he may have indicated that jury
21   trials could resume in the Central District of California in July. That may be more
22   aspirational than practical. The seating in the jury assembly room has been
23   reconfigured to accommodate approx. 49 prospective jurors while maintaining social
24   distancing. Even in the best of times, that is an insufficient number of people to
25   empanel a criminal jury. In today’s climate, with the school closures creating child-
26   care issues for many families, the fact that many people have been without an income
27
     1
       Which makes the opposition to the motion to continue the trial all the more curious. One facing incarceration would
28   logically seek to postpone that event until such time as the spread of the virus, particularly in the prison system, is
     contained.




                                                                 2
 Case 2:19-cr-00375-ODW Document 33 Filed 06/17/20 Page 3 of 4 Page ID #:111




 1   since March and will reasonably claim that jury
 2   service will exacerbate their already difficult
 3   financial conditions. In addition, retirees may
 4   feel especially vulnerable to being exposed to
 5   groups of people in a public building. All of
 6   these things will make seating a jury difficult
 7   and uncertain.
 8         The Court is mindful of the fact that there
 9   is a sense of impatience in some to have life
10   return to the way it was a few months ago.
11   However, that impatience must be tempered
12   with a realistic appreciation of the real dangers
13   involved in attempting to do so prematurely.
14   The fact of the matter is California has at no
15   time met the benchmarks established by the CDC to warrant reopening, i.e. a zero or
16   near zero rate of new cases for a 14 day period. Moreover, given the steady rise in
17   cases, there is no indication that the infection curve will have flattened out by the end
18   of July.
19         The Los Angeles County Department of Health COVID-19 Dashboard
20   continues to show a steep rise in the number of cases reported. That does not bode
21   well for resuming jury trials in a month. While optimism may be beneficial from a
22   mental health standpoint, that optimism must be tempered by caution. The courts do
23   not operate on wishful thinking. Our decisions are based on fact. Empirical evidence.
24   The evidence currently demonstrates that Los Angeles County remains in the deadly
25   grip of this pandemic. Until there is a noticeable change for the better, this court will
26   not attempt to resume conducting jury trials.
27         In the Court’s view, it is unrealistic and impractical to consider resumption of
28   jury trials while the social distancing mandate is still in effect. The Court therefore




                                                  3
 Case 2:19-cr-00375-ODW Document 33 Filed 06/17/20 Page 4 of 4 Page ID #:112




 1   remains of the view that the “ends of justice” require that we continue the hiatus on
 2   jury trials. While admittedly the selection of any date in the future is somewhat
 3   arbitrary, that cannot be helped. The final decision regarding bringing large groups of
 4   people into the court must necessarily depend on updated medical data. For now, the
 5   Court continues the trial to March 2, 2021 at 9:00 a.m. That date may be revisited
 6   periodically as conditions evolve. The government’s motion to supplement the
 7   Court’s findings in support of the trial continuance is granted. By separate order,
 8   those supplemental findings are deemed incorporated into the June 8, 2020 Order
 9   nunc pro tunc.
10         SEE ORDER FILED CONTEMPORANEOUSLY
11
12
13
14         DATED: June 17, 2020
                                                 _________________________________
15                                                 OTIS D. WRIGHT, II
16                                            UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                4
